Citation Nr: 1044534	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  99-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to 
include as secondary to service connected degenerative lumbar 
spine with herniated nucleus pulposus, L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1973 and from November 1990 to July 1991.  The latter period of 
service includes service in the Persian Gulf from January 6, 1991 
to June 15, 1991.  The Veteran also had periods of active duty 
for training when he was in the Alabama National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in September 2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this claim in September 2008 so that the 
Veteran could be afforded a VA examination; and so that the Board 
would have a competent medical opinion regarding whether the 
Veteran's current right foot disability is related to an injury 
sustained in June 1982 (during active duty for training).  The 
Board complied with the remand orders and obtained a November 
2009 examination report in which the examiner opined that the 
Veteran's right foot disability was in no way related to the June 
1982 injury.  However, the November 2009 examiner also stated 
that "The present complaints appear to be some type of neuritis 
secondary to possible injury during surgery or a distal neuritis 
from his low back condition.  These are all possibilities."  

The Board notes that the Veteran is service connected for a low 
back disability (degenerative lumbar spine with herniated nucleus 
pulposus, L3-4) and that the examiner's statement raises the 
issue of whether the Veteran's right foot disability is 
secondarily related to his service connected low back disability.  
The Veteran also raised this as a new theory of entitlement in 
his May 2010 brief.  

Since the evidence does not contain a competent medical opinion 
regarding the issue of secondary service connection, and the RO 
has not adjudicated the issue of secondary service connection, 
the Board finds that a remand is necessary.  The RO should 
schedule the Veteran for another VA examination.  The examiner 
should review the claims file in conjunction with the 
examination; and should render an opinion regarding whether the 
Veteran's right foot disability was either caused by or 
aggravated by his service connected low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of the 
Veteran's right foot disability.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service treatment records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any right foot 
disability was caused by, or aggravated by, 
his service connected low back disability.  
 
2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


